DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-5 are objected to because of the following informalities:  It is not clearly understood in claims 3-4 whether the backhaul distance link distance range 300-15000 meters/default 3000 meters is being looked up from the look-up table or being calculated. The term “network owner” in claim 1 as well as terms “network coordinator” or “network controller” need further explanation and clarifications. Who is the network owner? An individual or local exchange carrier (LEC)?  Who is network coordinator or controller? A service provider or a vendor.  The explanation/clarification is also required on network profile in claim 1, and vendor information element (IE) in claim 5. It appears simply provisioning of the service.  Appropriate correction or further explanation/clarification is required. In claim 2, HetNet be expanded or spelled out.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leonid Kalika, (Pub. No.: US 2007/0127417 A1), in view of Kevin Ross, (Pub. No.: US 2015/0358082 A1), and further in view of Bhatti et al., (Pub. No.: US 2011/0038343 A1).
  
Regarding Claim 1,	 Kalika discloses a method for providing backhaul, comprising: (Kalika, [0017] WLAN system, [0018] mesh type network, Fig. 1 A, [0023] Backhaul [0023])
wherein the configured for backhaul is part of a backhaul network profile.  (Kalika, Fig. 3, [0034]-[0036] Backhaul module, [0036] Wireless (WiFi), Kalika discloses about a WiFi Backhaul (BH) and backhaul connections, Fig. 4, [0037]-[0044], paragraph [0068], [0075], [0079]-[0080], and [0083] disclose about backhaul/backhaul module)
	Kalika does not explicitly disclose following:
	dynamic link distance/link distance parameter,
	propagating, by a network owner, a configured link distance parameter for backhaul as part of beacon; 
	using, by a mesh node joining the network, the configured link distance parameter for backhaul to set slot-time and Acknowledgement (ACK)/ Clear To Send (CTS) timeout values before joining the network;
	However, Ross discloses about following:
	dynamic link distance/link distance parameter, (Ross, Ross discloses about short range and long range distances through paragraphs [0023], [0029]-[0031], [0035], [0038], [0046], and [0048])
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kalika before the effective filing date of the claimed invention with that of Ross so that dynamic link distance/link distance parameter be included in the method.  The motivation to combine the teachings of Ross would include short range and long range distance.  (Ross, [0001]-[0008], and [0023])
	Kalika and Ross do not explicitly disclose about following:
	propagating, by a network owner, a configured link distance parameter for backhaul as part of beacon; 

	However, Bhatti discloses following:
propagating, by a network owner, a configured for as part of beacon; (Bhatti, Fig. 2, [0039] Beacon 210: The beacon identifies the owner node, and have additional information about the network and the owner node)
 using, by a mesh node joining the network, the configured to set slot-time and Acknowledgement (ACK)/ Clear To Send (CTS) timeout values before joining the network; (Bhatti, Fig. 2, [0038]-[0051], [0041] The contention free period CFP: This period is the managed portion of a super frame.  It is normally divided into time-slots, which are allocated on demand to adjacent nodes.  As only one node is allowed to access the channel during any given time-slot, the channel access is almost always guaranteed.  Therefore, these time-slots are also called GTS 214, [0042]-[0043] Acknowledgement (ACK), Group Acknowledgement GACK.  Bhatti extensively discusses beacons, time-slots, nodes throughout the reference and discloses about wireless mesh networks [0063], and wireless sensor networks.  The paragraph [0062] discloses: while joining the cluster, Fig. 5, paragraph [0068] discloses: reserving a beacon-slot by a node joining the network, the paragraph [0105] discloses: before joining the PAN)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kalika and Ross before the filing date of the claimed invention with that of Bhatti so that propagating, by a network owner, a (Bhatti, Abstract, [0001]-[0020])

Regarding Claim 2,	The combination of Kalika, Ross and Bhatti disclose the method of claim 1 wherein the configured link distance parameter for backhaul is configured on a HetNet Gateway (HNG), or using a network coordinator or a network controller.  (Ross, Ross discloses about short range and long range distances through paragraphs [0023], [0029]-[0031], [0035], [0038], [0046], and [0048], Bhatti, [0041]The co-ordinator controls allocation of time slots the super frame to requesting nodes)

Regarding Claim 3,	 The combination of Kalika, Ross and Bhatti disclose the method of claim 1 wherein propagating the configured link distance parameter for backhaul comprises propagating a configured link distance parameter for backhaul having a range of 300-15000 meters.  (Ross, Ross discloses about short range and long range distances through paragraphs [0023], [0029]-[0031], [0035], [0038], [0046], and [0048], The paragraph [0023] discloses that the short range, point-to-point wireless devices disclosed provide multi-gigabyte wireless data transmission over short distances (e.g. in the tens or hundreds of feet).  The long range, backhaul wireless communication devices disclosed provide multi-gigabyte wireless data transmission over long distances 1 to 20 miles)
 
Regarding Claim 4,	The combination of Kalika, Ross and Bhatti disclose the method of claim 1 wherein propagating the configured link distance parameter for backhaul comprises propagating a configured link distance parameter for backhaul having default value of 3000 meters and is a multiple of 300.   (Ross, Ross discloses about short range and long range distances through paragraphs [0023], [0029]-[0031], [0035], [0038], [0046], and [0048], The paragraph [0023] discloses that the short range, point-to-point wireless devices disclosed provide multi-gigabyte wireless data transmission over short distances (e.g. in the tens or hundreds of feet).  The long range, backhaul wireless communication devices disclosed provide multi-gigabyte wireless data transmission over long distances 1 to 20 miles)
  
Regarding Claim 5,	 The combination of Kalika, Ross and Bhatti disclose the method of claim 1 further comprising maintaining and adding, by the network owner, the configured link distance parameter for backhaul in a network control message via a vendor information element (IE) using the network configuration. (Ross, Ross discloses about short range and long range distances through paragraphs [0023], [0029]-[0031], [0035], [0038], [0046], and [0048])
 
Regarding Claim 6,	The combination of Kalika, Ross and Bhatti disclose the method of claim 1 further comprising calculating, by the network owner, a CTS/ACK timeout and slot-time based on the configured link distance parameter for backhaul configured for the network.  (Bhatti, Fig. 2, [0038]-[0051], [0041] The contention free period CFP: This period is the managed portion of a super frame.  It is normally divided into time-slots, which are allocated on demand to adjacent nodes.  As only one node is allowed to access the channel during any given time-slot, the channel access is almost always guaranteed.  Therefore, these time-slots are also called GTS 214, [0042]-[0043] Acknowledgement (ACK), Group Acknowledgement GACK.  Bhatti extensively discusses beacons, time-slots, nodes throughout the reference and discloses about wireless mesh networks [0063], and wireless sensor networks.  The paragraph [0062] discloses: while joining the cluster, Fig. 5, paragraph [0068] discloses: reserving a beacon-slot by a node joining the network, the paragraph [0105] discloses: before joining the PAN)

Regarding Claim 7,	 The combination of Kalika, Ross and Bhatti disclose the method of claim 6 further comprising looking up and applying the appropriate timeout and slot time parameters.  (Bhatti, Fig. 2, [0038]-[0051], [0041] The contention free period CFP: This period is the managed portion of a super frame.  It is normally divided into time-slots, which are allocated on demand to adjacent nodes.  As only one node is allowed to access the channel during any given time-slot, the channel access is almost always guaranteed.  Therefore, these time-slots are also called GTS 214)

Regarding Claim 8,	 The combination of Kalika, Ross and Bhatti disclose the method of claim 1 further comprising using, by a mesh node, the configured link distance parameter for backhaul to configure the ACK timeout, the CTS timeout and the slot- time. (Bhatti, Fig. 2, [0038]-[0051], [0041] The contention free period CFP: This period is the managed portion of a super frame.  It is normally divided into time-slots, which are allocated on demand to adjacent nodes.  As only one node is allowed to access the channel during any given time-slot, the channel access is almost always guaranteed.  Therefore, these time-slots are also called GTS 214, [0042]-[0043] Acknowledgement (ACK), Group Acknowledgement GACK.  Bhatti extensively discusses beacons, time-slots, nodes throughout the reference and discloses about wireless mesh networks [0063], and wireless sensor networks.  The paragraph [0062] discloses: while joining the cluster, Fig. 5, paragraph [0068] discloses: reserving a beacon-slot by a node joining the network, the paragraph [0105] discloses: before joining the PAN)
 
Regarding Claim 9,	 The combination of Kalika, Ross and Bhatti disclose the method of claim 1 further comprising adding, by the mesh node that is receiving the configured link distance parameter for backhaul from the beacon can add the same value in its own beacons. (Bhatti, Fig. 2, and [0039] Beacon 210: The beacon identifies the owner node, and have additional information about the network and the owner node)
 
Regarding Claim 11,	 The combination of Kalika, Ross and Bhatti disclose the method of clam 1 wherein the backhaul dynamic link distance for backhaul is used for a wired backhaul for a wireless backhaul.  (Ross, Ross discloses about short range and long range distances through paragraphs [0023], [0029]-[0031], [0035], [0038], [0046], and [0048])

Regarding Claim 12,	 The combination of Kalika, Ross and Bhatti disclose the method of claim 11 wherein the wired backhaul is one or more of an Ethernet-based backhaul, Gigabit Ethernet, a fiber-optic backhaul connection, or a cable-based backhaul connection, in some embodiments.  (Kalika, Fig. 1A, [0021]-[0027], [0021]-[0022] Ethernet cables, [0024] wired Ethernet, Fig. 4, [0039]-[0044] wireless backhaul, BH, and wired Ethernet, [0067]-[0068] and [0074] wired Ethernet)

Regarding Claim 13,	 The combination of Kalika, Ross and Bhatti disclose the method of claim 11 wherein the wireless backhaul is one or more of Wi-Fi 802.11a/b/g/n/ac/ad/ah, Bluetooth, ZigBee, microwave. (Kalika, [0018] Mesh type network, 802.11-type and Bluetooth protocols Fig. 3, [0034] IEEE standards 802.11a, 802.11b, and 802.11g, Fig. 4, [0037] Bluetooth module)
 
Regarding Claim 14,	 The combination of Kalika, Ross and Bhatti disclose the method of claim 11 wherein any of the wired and wireless connections may be used for either access or backhaul.  (Kalika, Fig. 4, [0036] A wireless (WiFi) suite 319, A WiFi Backhaul which is wireless, [0118] Backhaul connections)

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leonid Kalika, (Pub. No.: US 2007/0127417 A1), Kevin Ross, (Pub. No.: US 2015/0358082 A1), and Bhatti et al., (Pub. No.: US 2011/0038343 A1), in view of Jorge Perdomo, (Pub. No.: US 2019/0268906 A1).

Regarding Claim 10,	The combination of Kalika, Ross, and Bhatti disclose the method of claim 1,
	Kalika, Ross, and Bhatti do not explicitly disclose following:
	 wherein the location of each base station is obtained via preconfiguration or via a Global Positioning System (GPS).
	However, Perdomo discloses following:
wherein the location of each base station is obtained via preconfiguration or via a Global Positioning System (GPS). (Perdomo, [0018] GPS enabled device to communicate location information, [0028]-[0030], [0039], [0042], [0046] GPS (Global Positioning System], [0047], [0059] GPS derived location, Fig. 2, [0074], [0093] GPS 206, Fig. 3, [0094], [0096] GPS receiver 320)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kalika, Ross and Bhatti before the effective filing date of the claimed invention with that of Perdomo so that wherein the location of each base station is obtained via preconfiguration or via a Global Positioning System (GPS). The motivation to combine the teachings of Perdomo would enable to locate the (Perdomo, Abstract, [0002], [0004]-[0008], and [0010]-[0011])

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463